Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The newly added feature which recites “the threshold being associated with signals being partly emitted from a 5G femtocell base station”, is unclear and/or inaccurate the way it is currently worded.  For example, a signal is either emitted from a base station or another wireless device but a signal is not “partially emitted from a device” as the entire signal must be emitted from a single device.  It is also noted that the added “wherein clause” may have limited patentable weight as the language passively defines the threshold, but the language does not actually require that the signals are received from a 5G femtocell. Language such as “determining that an amount of signals received from a 5G femtocell base station exceeds a threshold” is positively reciting and requiring that the signals are from the 5G femtocell, as Applicant intends to claim.  Correction is required. 
 


Claim Rejections - 35 USC §103 
1. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
2. 	Claims 1-2, 4, 6, 8-9, 11, 13, 15-16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2015/0031307 to Gao in view of and U.S. Patent Pub.  2019/0174255 to Anders and U.S. Patent Pub. 2014/0175876 to Cheatham. 

Regarding claims 1, 8 and 15, Gao teaches a method comprising: 
monitoring, using a device configured for operation in a wireless communication network, a geographic region for ambient radio frequency signal levels (see sections [0008] to [0015], which teach a monitoring device placed within a specific area); 

determining that a measured amount of ambient radio frequency signals exceeds a predetermined threshold (see sections [0008] to [0015] and [0038], which teach that the ambient anomaly includes a signal level exceeding a threshold); and

based at least in part on determining that the measured amount of ambient radio frequency signals exceeds the predetermined threshold, providing, by an operator of the wireless communication network, an alert to at least one user of the wireless communication network (see sections [0008] to [0015], [0033], [0038] and [0048], which provide alerts and reports that the threshold is exceeded).

Regarding the last feature, although section [0007] of Gao teaches that the monitored wireless environment signals should be provided to the network operator, as the monitoring device of Gao provides the alert, although this could be interpreted as the alert coming from “an operator of the wireless network”, as this is not explicitly taught in Gao, Anders is added for completeness.

In an analogous art, Anders teaches a wireless system which provides alerts to users who have implanted wireless devices.  See the Abstract, step 130 in Fig. 1 and sections [0021] to [0024], which show and teach that a geo-fence may be placed around certain stationary devices and when a user approaches this geo-fenced area of the device which emits potentially harmful wireless signals they are alerted.    

Therefore, as Gao and Anders both alert users of wireless signals and as Anders teaches that the alert comes from the network operator, it would have been obvious to modify Gao to also include this feature in order to also alert the network of wireless threshold issues, for the reasons as set forth in the background of Gao and so corrections to the wireless network access points can be made.

Regarding the feature of claims 1 and 8, which recites “the device including at  least one of an Internet of Things (IoT) device or a base station”, see sections [0001], [0019], [0022] to [0023], [0025], [0029], [0031] to [0032] and [0036] to [0037] of Anders which teach that the devices which perform the disclosed methods include smartphones and/or IoT devices, as recited in the first alternative, and see sections [0005] to [0006] and [0029] of Gao which teach base stations, as recited in the second alternative. 

Regarding the feature of claim 15, which recites “receiving a request from the at least one user defining the geographic region as a geo-fenced zone for monitoring for ambient radio frequency energy density”, see for example, sections [0034] and [0035] of Anders, which teach defining the geo-fenced area, and see section [0031] of Anders, which teaches receiving user input indicating that they are now entering a specific area (where the entered area “defines the geo-fence zone”).   

Regarding the feature in claims 1, 8 and 15, which recites “the predetermined threshold being associated with an unsafe level of ambient radio frequency signals associated with radio frequency burn”, Cheatham is added. 
  
In an analogous art, Cheatham teaches system which uses sensors and mobile devices.  Section [0036] teaches “Any cell phone at or below these SAR levels (that is, any phone legally sold in the U.S.) is a "safe" phone, as measured by these standards. The FCC limit for public exposure from cellular telephones is a SAR level of 1.6 watts per kilogram (1.6 W/kg).  
Therefore, as Gao/Anders teach the use of thresholds and as Cheatham teaches that ambient frequency burns associated with SARs have specific thresholds of unsafe levels for human tissue, it would have been obvious to modify the thresholds in the Gao/Anders combination to use the SARs threshold, for the reasons as set forth in Cheatham, as this threshold is the known important threshold for human tissue burns.

Regarding the amendment that the signals are “emitted partly from a 5G femto base station”, see for example, section [0005] of Gao which teaches that the mobile device may receive signals from femtocells. Therefore, although this mentioned femtocell is not explicitly a 5G femtocell, as described above (in the section 112 rejection), as limited patentable weight is given to the passive “wherein clause” which recites the feature of a threshold, this teaching of Gao renders obvious this feature in view of the other references’ teachings of thresholds. 

Regarding claims 2, 9 and 16 which recite “wherein the IoT device comprises at least one of a tablet computer, a laptop computer, a portable digital assistant (PDA), a wearable computer, a networked digital camera, or a motor vehicle”, see the citation above, and Fig. 1 and section [0004] of Gao, which teaches the conventional types of IoT cellular devices which include the recited “tablet computer”, “laptop computer” and “wearable computer” and see section [0001] of Anders and Fig. 2 which show using an IoT device, which may be a personal computing device and/or a mobile device. 

Regarding claims 4, 11 and 18 which recite “wherein providing, by the operator of the wireless communication network, the alert to at least one user of the wireless communication network comprises automatically providing, by the operator of the wireless communication network, the alert to the at least one user based at least in part on the at least one user approaching the geographic region”, see sections [0021] and [0027] of Anders which teach providing the alert when approaching the geo-fenced zone, as recited.

Regarding claims 6 and 13 which recite “further comprising: receiving a request from the at least one user defining the geographic region as a geo-fenced zone for monitoring for ambient radio frequency energy density”, see for example, sections [0033] and [0037] of Gao which teach defining a threshold for a “coverage area” and see section [0035] of Anders which teaches defining the geo-fenced area, as recited.  

Claims 3, 9 and 17 are rejected as being unpatentable over Gao, Anders and Cheatham, as applied to claims 1, 8 and 15 above, and further in view of and U.S. Patent Pub.  2008/0139125 to Son. 
Regarding claims 3, 9 and 17 which recite “wherein providing, by the operator of the wireless communication network, the alert to the at least one user of the wireless communication network comprises providing, by the operator of the wireless communication network, the alert to the at least one user of the wireless communication network based at least in part on receiving an inquiry from the at least one user, the inquiry being with respect to ambient radio frequency radio frequency signal levels in the geographic region”, see for example, sections [0056] and [0060] of Gao which receive messages to instigate the RF environment measuring and status reports, however, as it is not explicitly taught that this request comes from the user, Son is added. 

In an analogous art, Son teaches a wireless system which allows users to instigate the measuring (inquires) for wireless signals.  See sections [0029] to [0030], which teach that the user requests the measurement within an indoor space.    

Therefore, as Gao/Anders initiate requests to monitor wireless signals and as Son teaches the user requesting the monitoring process, it would have been obvious to modify Gao/Anders to also include this feature in order to allow the users to have more control and interactions with the system, in order to avoid problems as in Anders. 
Claims 5, 12 and 19 are rejected as being unpatentable over Gao, Anders and Cheatham, as applied to claims 1, 8 and 15 above, and further in view of and U.S. Patent Pub.  2017/0267170 to Be.
Regarding claims 5, 12 and 19 which recite “further comprising: providing, by the operator of the wireless communication network, an alternative route to the at least one user, the alternative route avoiding the geographic region”, although Anders teaches avoiding certain geo-fenced areas, Anders does not provide an alternate route, as recited.
In an analogous art, Be teaches a wireless system which provides navigation directions.  See Fig. 5 and section [0060], where the network may provide directions to a mobile user to avoid a geo-fenced area. 

Therefore, as Gao/Anders alert users to potentially harmful wireless geo-fenced areas and as Bes teaches that alternative routes to avoid areas may be provided by the network, it would have been obvious to modify Gao/Anders to also include this feature in order to ensure users in Gao/Anders avoid potentially harmful areas, as desired. 
Claims 7 and 14 are rejected as being unpatentable over Gao, Anders and Cheatham as applied to claims 1 and 8 above, and further in view of and U.S. Patent Pub.  2014/0235287 to Maltsev.
Regarding claims 7 and 14 which recite “wherein the predetermined threshold is in a range of 80 micro W/square cm to 100 micro W/square cm”, although section [0038] of Gao teaches that the threshold may include RSSI or milli-watts, as this threshold is not explicitly taught by Gao, Maltsev is added.

In an analogous art, Maltsev teaches a wireless system which provides power limits based on types of communications.  See sections [0073] to [0077] and the table after section [0077], which shows different power (micro-watts) per unit area (square centimeters) thresholds as recited, where these include 70 or 286 (in the recited units), where these values are set based on the number of transmitting antenna modules.  Therefore, Maltsev teaches threshold power values which include the recited values. 
Therefore, as Gao/Anders/Cheatham teach thresholds for power transmission, as sections [0036] and [0041] of Anders teach a number of different levels or risk (each associated with signal strength) and as Maltsev teaches micro-watt per square centimeter thresholds which include the recited range for a threshold, it would have been obvious to modify Gao to use the recited threshold in view of the teachings and reasons as in Maltsev/Anders, which are that different thresholds and/or levels of risk may be calculated and/or required for each different type of communication.
Claim 21 is rejected as being unpatentable over the references as applied to claim 1 above, and further in view of and U.S. Patent Pub. 2012/0163202 to Aguirre. 
Regarding claim 21, which recites “further comprising altering the amount of ambient radio frequency signals within the geographic region in response to the measured amount of ambient radio frequency signals exceeding the predetermined threshold”, as this is not explicitly taught by Gao, Cheatham and Anders, Aguirre is added.

In an analogous art, Aguirre teaches a wireless system which measures power of ambient wireless signals.  See for example, Fig. 5 which shows detection and reduction of signals transmitted and see sections [0046] to [0047] and [0051] to [0054] and claim 9 of Aguirre, which teach the reduction of power (of the ambient signals) based on a threshold being exceeded. 

Therefore, as Gao/Anders/Cheatham teach thresholds for power transmission, and as Aguirre teaches reduction of power of ambient signals based on thresholds being exceeded, it would have been obvious to modify Gao/Anders to use the recited threshold and power reduction in view of the teachings and reasons as in Aguirre.    


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection.  As described above, the two issues with the newly recited language include a limited patentable weight and section 112 concerns.



  Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646